People v Cruz (2016 NY Slip Op 00767)





People v Cruz


2016 NY Slip Op 00767


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Tom, J.P., Friedman, Sweeny, Acosta, Andrias, JJ.


134 1940/10

[*1]The People of the State of New York, Respondent,
v Ramon Cruz, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ryan Gee of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered October 19, 2012, as amended November 27, 2012, convicting defendant, after a jury trial, of rape in the first degree (two counts), criminal sexual act in the first degree (two counts), robbery in the second degree, and assault in the second degree, and sentencing him to an aggregate term of 15 years, unanimously affirmed.
The court properly denied defendant's speedy trial motion. Defendant failed to preserve his contention that the January 27, adjournment was not on consent, and we decline to review it in the interest of justice. As an alternative holding, we find it unavailing. The remaining challenged periods were excludable as reasonable delay while the People were awaiting the results of DNA analysis being conducted by the Office of the Chief Medical Examiner (see CPL 30.30[4][g]; People v Robinson, 47 AD3d 847, 848 [2d Dept 2008], lv denied 10 NY3d 869 [2008]; see also People v Lathon, 120 AD3d 1132 [1st Dept 2014], lv denied 24 NY3d 1085 [2014]), delay following decisions on defense motions after the People had declared readiness for trial (see People v Moorhead, 61 NY2d 851 [1984]; see also People v David, 253 AD2d 642, 645 [1st Dept 1998], lv denied 92 NY2d 948 [1998]; People v Ali, 195 AD2d 368, 369 [1st Dept 1993], lv denied 82 NY2d 804 [1993]), or adjournments granted upon defense counsel's consent or request (see CPL 30.30[4][b]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK